MEMORANDUM
WANGELIN, District Judge.
This is an appeal from a decision of the Bankruptcy Court. The trustee, appellee here, has moved to dismiss the appeal for failure to prosecute. Appellant filed a timely notice of appeal in the Bankruptcy Court pursuant to Rule 801 of the Rules of Bankruptcy Procedure. A designation of record was filed and the Bankruptcy Court transmitted it to this Court on July 27, *2051977. The appeal was docketed that same day.
Rule 808 of the Rules of Bankruptcy Procedure provides in part:
Unless a local rule or court order excuses the filing of briefs or provides for different time limits:
(1) the appellant shall serve and file his brief within 15 days after entry of the appeal on the docket .
Appellant has not filed a brief, requested on extension of time to file a brief, or even replied to appellee’s motion to dismiss. Under these circumstances the appeal will be dismissed for failure to prosecute. Cf. Jackson v. Hensley, 484 F.2d 992 (5th Cir. 1973); Childs v. Kaplan, 467 F.2d 628, 629 (8th Cir. 1972).